UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6014



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RAHSAAN JAMAR WATKINS, a/k/a Robert Leon Alexander,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph R. Goodwin, Chief
District Judge. (2:99-cr-00189-2)


Submitted:   July 22, 2008                 Decided:   July 25, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rahsaan Jamar Watkins, Appellant Pro Se. Kasey Warner, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rahsaan Jamar Watkins appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

his motion for reconsideration of the denial of his motion to

suppress.    He also challenges the denial of his second motion for

reconsideration.     We   have   reviewed   the    record   and    find   no

reversible error.    Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for the reasons stated by the

district court.     United States v. Watkins, No. 2:99-cr-00189-2

(S.D.W. Va. July 5 & Oct. 25, 2007).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  DISMISSED




                                 - 2 -